EXHIBIT 10.3.1

 

SECURITY AGREEMENT (ALL ASSETS) BY AMERIGON INCORPORATED

IN FAVOR OF COMERICA BANK DATED AS OF MAY 20, 2005

 

Security Agreement (“Agreement”)

(All Assets)

 

As of May 20, 2005, for value received, the undersigned, Amerigon Incorporated,
a Michigan corporation, successor by reason of merger with Amerigon
Incorporated, a California corporation (“Debtor or “Borrower”), grants to
Comerica Bank, a Michigan banking corporation (“Bank”), whose address is 39200
Six Mile Road, Livonia, Michigan 48152, Attention: Commercial Loan
Documentation, Mail Code 7578, a continuing security interest and lien (any
pledge, assignment, security interest or other lien arising hereunder is
sometimes referred to herein as a ‘security interest”) in the Borrower
Collateral (as defined below) to secure payment when due, whether by stated
maturity, demand, acceleration or otherwise, of all existing and future
indebtedness (“Indebtedness”) to the Bank of Borrower. Indebtedness includes
without limit any and all obligations or liabilities of the Borrower to the
Bank, whether absolute or contingent, direct or indirect, voluntary or
involuntary, liquidated or unliquidated, joint or several, known or unknown; any
and all obligations or liabilities for which the Borrower would otherwise be
liable to the Bank were it not for the invalidity or unenforceability of them by
reason of any bankruptcy, insolvency or other law, or for any other reason to
the extent permitted by applicable law; any and all amendments, modifications,
renewals and/or extensions of any of the above; all costs incurred by Bank in
establishing, determining, continuing, or defending the validity or priority of
its security interest, or in pursuing its rights and remedies under this
Agreement or under any other agreement between Bank and Borrower or in
connection with any proceeding involving Bank as a result of any financial
accommodation to Borrower, and all other costs of collecting Indebtedness,
including without limit attorney fees. Debtor agrees to pay Bank all such costs
incurred by the Bank, immediately upon demand, and until paid all costs shall
bear interest at the highest per annum rate applicable O any of the
Indebtedness, but not in excess of the maximum rate permitted by law. Any
reference in this Agreement to attorney fees shall be deemed a reference to
reasonable fees, costs, and expenses of both in-house and outside counsel and
paralegals, whether or not a suit or action is instituted, and to court costs if
a suit or action is instituted, and whether attorney fees or court costs are
incurred at the trial court level, on appeal, in a bankruptcy, administrative or
probate proceeding or otherwise. References herein to the Credit Agreement are
to the Credit Agreement dated as of ‘November 14, 2002 between Debtor (as
successor to Amerigon Incorporated, a California corporation) and Bank, as
amended, modified or supplemented from time to time. Debtor further covenants,
agrees and represents as follows:

 

1. Borrower Collateral shall mean all of the following property Debtor now or
later owns or has an interest in, wherever located:

 

  (a) all Accounts Receivable (for purposes of this Agreement, “Accounts
Receivable’ consists of all accounts; general intangibles; chattel paper
(including without limit electronic chattel paper and tangible chattel paper);
contract rights; deposit accounts; documents; instruments; rights to payment
evidenced by chattel paper, documents or instruments; health care insurance
receivables; commercial tort claims; letters of credit; letter of credit rights;
supporting obligations; and rights to payment for money or funds advanced or
sold),

 

  (b) all Inventory,

 

  (c) all Equipment and Fixtures,

 

  (d)

all Software (for purposes of this Agreement, “Software” consists of all
(i) computer programs and supporting information provided in connection with a
transaction relating to the program, and (ii) computer programs embedded in
goods and any supporting information provided in connection with a transaction
relating to the program whether or not the program is associated



--------------------------------------------------------------------------------

 

with the goods in such a manner that it customarily is considered part of the
goods, and whether or not, by becoming the owner of the goods, a person acquires
a right to use the program in connection with the goods, and whether or not the
program is embedded in goods that consist solely of the medium in which the
program is embedded),

 

  (e) specific items listed below and/or on attached Schedule A, if any, is/are
, also included in Borrower Collateral:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

  (f) all goods, instruments, documents, policies and certificates of insurance,
deposits, money, investment property or other property (except real property
which is not a fixture) which are now or later in possession or control of Bank,
or as to which Bank now or later controls possession by documents or otherwise,
and

 

  (g) all additions, attachments, accessions, parts, replacements,
substitutions, renewals, interest, dividends, distributions, rights of any kind
(including but not limited to stock splits, stock rights, voting and
preferential rights), products, and proceeds of or pertaining to the above
including, without limit, cash or other property which were proceeds and are
recovered by a bankruptcy trustee or otherwise as a preferential transfer by
Debtor.

 

  (h) the Borrower Patent and Trademark Collateral (as defined in the Patent and
Trademark Security Agreement, dated as of May 20, 2005, between Debtor and
Bank).

 

In the definition of Borrower Collateral, a reference to a type of collateral
shall not be limited by a separate reference to a more specific or narrower type
of that collateral.

 

Notwithstanding anything herein to the contrary, “Borrower Collateral” shall not
include any general intangible that is the subject of a written agreement which
specifically prohibits assignment thereof or grant of a security interest
therein but only to the extent of such prohibition, and only to the extent that
the terms and provisions of such written agreement, document or instrument
creating or evidencing such property or’ any rights relating thereto expressly
prohibit the granting of a security interest therein or condition the granting
of a security interest therein on the consent of a third party whose consent has
not been obtained or would cause, or allow a third party to cause, forfeiture of
such property upon the granting of a security interest therein or a breach under
any written agreement relating thereto; provided, however, that immediately upon
the ineffectiveness, lapse or termination of such provision, the Borrower
Collateral shall include, and Debtor shall be deemed to have granted a security
interest in, all such general intangibles as if such term had never been In
effect.

 

2. Warranties, Covenants and Agreements. Debtor warrants, covenants and agrees
as follows:

 

  2.1 Debtor shall furnish to Bank, in form and at intervals as Bank may
request, any information Bank may reasonably request and allow Bank to examine,
inspect, and copy any of Debtor’s books and records. Debtor shall, at the
request of Bank, mark its records and the Borrower Collateral to dearly indicate
the security interest of Bank under this Agreement.

 

  2.2

At the time any Borrower Collateral becomes, or is represented to be, subject to
a security interest in favor of Bank, Debtor shall be deemed to have warranted
that, except as expressly provided in the Credit Agreement (a) Debtor is the
lawful owner of the Borrower Collateral and has the right and authority to
subject it to a security interest granted to Bank; (b) none of the Borrower
Collateral is subject to any security interest other than that in

 

2



--------------------------------------------------------------------------------

 

favor of Bank and Permitted Liens (as defined in the Credit Agreement);
(c) there are no financing statements on file, other than in favor of Bank and
Permitted Liens; (d) no person, other than Bank, has possession or control (as
defined in the Uniform Commercial Code) of any Borrower Collateral of such
nature that perfection of a security interest may be accomplished by control;
and (e) Debtor acquired its rights in the Borrower Collateral in the ordinary
course of its business.

 

  2.3 Debtor will keep the Borrower Collateral free at all times from all
claims, liens, security interests and encumbrances other than those in favor of
Bank and Permitted Liens. Debtor will not, without the prior written consent of
Bank, sell, transfer or lease, or permit to be sold, transferred or leased, any
or all of the Borrower Collateral, except for Inventory in the ordinary course
of its business or as otherwise expressly permitted by the Credit Agreement.
Bank or its representatives may at all reasonable times inspect the Borrower
Collateral and may enter upon all premises where the Borrower Collateral is kept
or might be located.

 

  2.4 Debtor will do all acts and will execute or cause to be executed all
writings requested by Bank to establish, maintain and continue an exclusive,
perfected and first security interest of Bank in the Borrower Collateral,
subject only to Permitted Liens. Debtor agrees that Bank has no obligation to
acquire or perfect any lien on or security interest in any asset(s), whether
realty or personalty, to secure payment of the Indebtedness.

 

  2.5 Debtor will pay within the time that they can be paid without interest or
penalty all taxes, assessments and similar charges which at any time are or may
become a lien, charge, or encumbrance upon any Borrower Collateral, except to
the extent contested in good faith and bonded in a manner satisfactory to Bank.
If Debtor fails to pay any of these taxes, assessments, or other charges in the
time provided above, Bank has the option (but not the obligation) to do so and
Debtor agrees to repay all amounts so expended by Bank immediately upon demand,
together with interest at the highest lawful default rate which could be charged
by Bank on any Indebtedness.

 

  2.6 Debtor will keep the Borrower Collateral in good condition and will
protect it from loss, damage, or deterioration from any cause in all material
respects. Debtor has and will maintain at all times (a) with respect to the
Borrower Collateral, insurance under an “all risk” policy against fire and other
risks customarily insured against, and (b) public liability insurance and other
insurance as may be required by law or reasonably required by Bank, all of which
insurance shall be in amount, form and content, and written by companies as may
be satisfactory to Bank, containing a lender’s loss payable endorsement
acceptable to Bank. Debtor will deliver to Bank immediately upon demand evidence
satisfactory, to Bank that the required insurance has been procured. If Debtor
fails to maintain satisfactory insurance, Bank has the option (but not the
obligation) to do so and Debtor agrees to repay all amounts so expended by Bank
immediately upon demand, together with interest at the highest lawful default
rate which could be charged by Bank on any Indebtedness.

 

  2.7

On each occasion on which Debtor evidences to Bank the account balances on and
the nature and extent of the Accounts Receivable, Debtor shall be deemed to have
warranted that except as otherwise indicated (a) each of those Accounts
Receivable is valid and enforceable without performance by Debtor Of any act;
(b) each of those account balances are in fact owing, (c) there are no setoffs,
recoupments, credits, contra accounts, counterclaims or defenses asserted
against any of those Accounts Receivable, (d) as to any Accounts Receivable
represented by a note, trade acceptance, draft or other instrument or by any
chattel paper or document, the same have been endorsed and/or delivered by
Debtor to Bank, (e) Debtor has not received with respect to any Account
Receivable, any notice of the death of the related account debtor, nor of the
dissolution, liquidation, termination of existence, insolvency, business
failure, appointment of a receiver for, assignment for the benefit of creditors
by, or filing of a petition in bankruptcy by or against, the account debtor, and
(f) as to each Account Receivable, except as has been disclosed to Bank, the
account debtor is not an affiliate of Debtor, the United States of America or
any department, agency or instrumentality of it, or a citizen or resident of any
jurisdiction outside of the United

 

3



--------------------------------------------------------------------------------

 

States. Debtor will do all acts and will execute all writings reasonably
requested by Bank to perform, enforce performance of, and collect all Accounts
Receivable. Debtor shall neither make nor permit any material modification,
compromise or substitution for any Account Receivable without the prior written
consent of Bank. Debtor shall, at Bank’s request, arrange for verification of
Accounts Receivable directly with account debtors or by other methods acceptable
to Bank.

 

  2.8 Debtor at all times shall be in compliance in all material respects with
all applicable laws, including without limit any laws, ordinances, directives,
orders, statutes, or regulations an object of which is to regulate or improve
health, safety, or the environment (“Environmental Laws”), in all material
respects.

 

  2.9 If Bank, acting in its sole discretion, redelivers Borrower Collateral to
Debtor or Debtor’s designee for the purpose of (a) the ultimate sale or exchange
thereof; or (b) presentation, collection, renewal, or registration of transfer
thereof; or (c) loading, unloading, storing, shipping, transshipping,
manufacturing, processing or otherwise dealing with it preliminary to sale or
exchange; such redelivery shall be in trust for the benefit of Bank and shall
not constitute a release of Bank’s security interest in it or in the proceeds or
products of it unless Bank specifically so agrees in writing. If Debtor requests
any such redelivery, Debtor will deliver with such request if requested by Bank
a duly executed financing statement in form and substance satisfactory to Bank.
Any proceeds of Borrower Collateral coming into Debtor’s possession as a result
of any such redelivery shall be held in trust for Bank and immediately delivered
to Bank for application on the Indebtedness. Bank may (in its sole discretion)
deliver any or all of the Borrower Collateral to Debtor, and such delivery by
Bank shall discharge Bank from all liability or responsibility for such Borrower
Collateral. Bank, at its option, may require delivery of any Borrower Collateral
to Bank at any time with such endorsements or assignments of the Borrower
Collateral as Bank may request.

 

  2.10 At any time and without notice after the occurrence and during the
continuance of an Event of Default, Bank may (a) cause any or all of the
Borrower Collateral to be transferred to its name or to the name of its
nominees; (b) receive or collect by legal proceedings or otherwise all
dividends, ,interest, principal payments and other sums and all other
distributions at any time payable or receivable on account of the Borrower
Collateral, and hold the same as Borrower Collateral, or apply the same to the
Indebtedness, the manner and distribution of the application to be in the sole
discretion of Bank; and (c) enter into any extension, subordination,
reorganization, deposit, merger or consolidation agreement or any other
agreement relating to or affecting the Borrower Collateral, and deposit or
surrender control of the Borrower Collateral, and accept other property in
exchange for the Borrower Collateral and hold or apply the property or money so
received pursuant to this Agreement. In addition, at any time and without
notice, Bank may take such actions in its own name or in Debtor’s name as Bank,
in its sole discretion, deems necessary or appropriate to establish exclusive
control (as defined in the Uniform Commercial Code) over any Borrower Collateral
of such nature that perfection of Bank’s security interest may be accomplished
by control.

 

  2.11 Bank may assign any of the Indebtedness and deliver any or all of the
Borrower Collateral to its assignee, who then shall have with respect to
Borrower Collateral so delivered all the rights and powers of Bank under this
Agreement, and after that Bank shall be fully discharged from all liability and
responsibility with respect to Borrower Collateral so delivered.

 

  2.12

Debtor delivers this Agreement based solely on Debtor’s independent
investigation of (or decision not to investigate) the financial condition of
Borrower and is not relying on any information furnished by Bank. Debtor assumes
full responsibility for obtaining any further information concerning the
Borrower’s financial condition, the status of the Indebtedness or any other
matter which the undersigned may deem necessary or appropriate now or later.
Debtor waives any duty on the part of Bank, and agrees that Debtor is not
relying upon nor expecting Bank to disclose to Debtor any fact now or later
known by Bank, whether relating to the operations or condition of

 

4



--------------------------------------------------------------------------------

 

Borrower, the existence, liabilities or financial condition of any guarantor of
the Indebtedness, the occurrence of any default with respect to the
Indebtedness, or otherwise, notwithstanding any effect such fact may have upon
Debtor’s risk or Debtor’s rights against Borrower. Debtor knowingly accepts the
full range of risk encompassed in this Agreement, which risk includes without
limit the possibility that Borrower may incur Indebtedness to Bank after the
financial condition of Borrower, or Borrower’s ability to pay debts as they
mature, has deteriorated.

 

  2.13 Debtor shall defend, indemnify and hold harmless Bank, its employees,
agents, shareholders, affiliates, officers, and directors from and against any
and all claims, damages, fines, expenses, liabilities or causes of action of
whatever kind, including without limit consultant fees, legal expenses, and,
attorney fees, suffered by any of them as a direct or indirect result of any
actual or asserted violation of any law that is or may be applicable to Debtor,
including, without limit, Environmental Laws, or of any remediation relating to
any property required by any law, including without limit Environmental Laws.

 

3. Collection of Proceeds.

 

  3.1 Debtor agrees to collect and enforce payment of all Borrower Collateral
until Bank shall direct Debtor to the contrary. Immediately upon notice to
Debtor by Bank after the occurrence and during the continuance of an Event of
Default (as defined in Section 4.1 hereof) and at all times after that, Debtor
agrees to fully and promptly cooperate and assist Bank in the collection and
enforcement of all Borrower Collateral and to hold in trust for Bank all
payments received in connection with Borrower Collateral and from the sale,
lease or other disposition of any Borrower Collateral, all rights by way of
suretyship or guaranty and all rights in the nature of a lien or security
interest which Debtor now or later has regarding Borrower Collateral.
Immediately upon and after such notice, Debtor agrees to (a) endorse to Bank and
immediately deliver to Bank all payments received on Borrower Collateral or from
the sale, lease or other disposition of any Borrower Collateral or arising from
any other rights or interests of Debtor in the Borrower Collateral, in the form
received by Debtor without commingling with any other funds, and (b) immediately
deliver to Bank all property in Debtors possession or later coming into Debtor’s
possession through enforcement of Debtor’s rights or interests in the Borrower
Collateral. Debtor irrevocably authorizes Bank or any Bank employee or agent to
endorse the name of Debtor upon any checks or other items which are received in
payment for any Borrower Collateral, and to do any and all things necessary in
order to reduce these items to money. Bank shall have no duty as to the
collection or protection of Borrower Collateral or the proceeds of it, nor as to
the preservation of any related rights, beyond the use of reasonable care in the
custody and preservation of Borrower Collateral in the possession of Bank.
Debtor agrees to take all steps necessary to preserve rights against prior
parties With respect to the Borrower Collateral. Nothing in this Section 3.1
shall be deemed a consent by Bank to any sale, lease or other disposition of any
Borrower Collateral.

 

  3.2 Debtor agrees that immediately upon Bank’s request (whether or not any
Event of Default exists) the Indebtedness shall be on a “remittance basis” as
follows: Debtor shall at its sole expense establish and maintain (and Bank, at
Bank’s option may establish and maintain at Debtor’s expense): (a) an United
States Post Office lock box (the “Lock Box”), to which Bank shall have exclusive
access and control. Debtor expressly authorizes Bank, from time to time, to
remove contents from the Lock Box, for disposition in accordance with this
Agreement. Debtor agrees to notify all account debtors and other parties
obligated to Debtor that all payments made to Debtor (other than payments by
electronic funds transfer) shall be remitted, for the credit of Debtor, to the
Lock Box, and Debtor shall include a like statement on all invoices; and (b) a
non-interest bearing deposit account with Bank which shall be titled as
designated by Bank (the “Cash Collateral Account”) to which Bank shall have
exclusive access and control. Debtor agrees to notify all account debtors and
other parties obligated to Debtor that all payments made to Debtor by electronic
funds transfer shall be remitted to the Cash Collateral Account, and Debtor, at
Bank’s request, shall include a like statement on all invoices. Debtor shall
execute all documents and authorizations as required by Bank to establish and
maintain the Lock Box and the Cash Collateral Account.

 

5



--------------------------------------------------------------------------------

  3.3 All items or amounts which are remitted to the Lock Box, to the Cash
Collateral Account, or otherwise delivered by or for the benefit of Debtor to
Bank on account of partial or full payment of, or with respect to, any Borrower
Collateral shall, at Bank’s option, (a) be applied to the payment of the
Indebtedness, whether then due or not, in such order or at such time of
application as Bank may determine in its sole discretion, or, (b) be deposited
to the Cash Collateral Account; provided, however, unless an Event of Default
has occurred and is continuing, such items and amounts shall be applied as
specified in clause (a) above. Debtor agrees that Bank shall not be liable for
any loss or damage which Debtor may suffer as a result of Bank’s processing of
items or its exercise of any other rights or remedies under this Agreement,
including without limitation indirect, special or consequential damages, loss of
revenues or profits, or any claim, demand or action by any third party arising
out of or in connection with the processing of items or the exercise of any
other rights or remedies under this Agreement. Debtor agrees to indemnify and
hold Bank harmless from and against all such third party claims, demands or
actions, and all related expenses or liabilities, including, without limitation,
attorney fees.

 

4. Defaults, Enforcement and Application of Proceeds.

 

  4.1 Upon the occurrence and during the continuance of any of the following
events (each an “Event of Default”), Debtor shall be in default under this
Agreement:

 

  a. Any failure to pay the Indebtedness or any other indebtedness when due, or
such portion of it as may be due, by acceleration or otherwise and continuance
thereof beyond any applicable period of cure; or

 

  b. Any failure or neglect to comply with, or breach of or default under, any
term of this Agreement and continuance thereof for fifteen (15) days after
notice thereof by Bank to Debtor (provided that such notice and cure provisions
shall not apply to defaults under Sections 2.3 or 2.6), or any other agreement
or commitment between Borrower, or any guarantor of any of the Indebtedness
(“Guarantor”) and Bank and continuance thereof beyond any applicable period of
cure; or

 

  c. Any warranty, representation, financial statement, or other information
made, given or furnished to Bank by or on behalf of Borrower, or any Guarantor
shall be, or shall prove to have been, false or materially misleading when made,
given, or furnished in any material respect; or

 

  d. Any loss, theft, substantial damage or destruction to or of any Borrower
Collateral in any material respect, or the issuance or filing of any attachment,
levy, garnishment or the commencement of any proceeding in connection with any
Borrower Collateral in excess of Ten Thousand Dollars ($10,000); or

 

  e. Sale or other disposition by Borrower, or any Guarantor of any substantial
portion of its assets or property or voluntary suspension of the transaction of
business by Borrower, or any Guarantor, or death, dissolution, termination of
existence, merger, consolidation, insolvency, business failure, or assignment
for the benefit of creditors of or by Borrower, or any Guarantor; or
commencement of any proceedings under any state or federal bankruptcy or
insolvency laws or laws for the relief of debtors by or against Borrower, or any
Guarantor; or the appointment of a receiver, trustee, court appointee,
sequestrator or otherwise, for all or any part of the property of Borrower, or
any Guarantor; or

 

6



--------------------------------------------------------------------------------

  f. An event of default shall occur and be continuing under the Credit
Agreement or any instrument, agreement or other document evidencing, securing or
otherwise relating to any of the Indebtedness.

 

  4.2 Upon the occurrence and during the continuance of any Event of Default,
Bank may at its discretion and without prior notice to Debtor declare any or all
of the Indebtedness to be immediately due and payable, and shall have and may
exercise any one or more of the following rights and remedies:

 

  (a) Exercise all the rights and remedies upon default, in foreclosure and
otherwise, available to secured parties under the provisions of the Uniform
Commercial Code and other applicable law;

 

  (b) Institute legal proceedings to foreclose upon the lien and security
interest granted by this Agreement, to recover judgment for all amounts then due
and owing as Indebtedness, and to collect the same out of any Borrower
Collateral or the proceeds of any sale of it;

 

  (c) Institute legal proceedings for the sale, under the judgment or decree of
any court of competent jurisdiction, of any or all Borrower Collateral; and/or

 

  (d) Personally or by agents, attorneys, or appointment of a receiver, enter
upon any premises where Borrower Collateral may then be located, and take
possession of all or any of it and/or render it unusable; and without being
responsible for loss or damage to such Borrower Collateral, hold, operate, sell,
lease, or dispose of all or any Borrower Collateral at one or more public or
private sales, leasings or other disposition, at places and times and on terms
and conditions as Bank may deem fit, without any previous demand or
advertisement; and except as provided in this Agreement, all notice of sale,
lease or other disposition, and advertisement, and other notice or demand, any
right or equity of redemption, and any obligation of a prospective purchaser or
lessee to inquire as to the power and authority of Bank to sell, lease, or
otherwise dispose of the Borrower Collateral or as to the application by Bank of
the proceeds of sale or otherwise, which would otherwise be required by, or
available to Debtor under, applicable law are expressly waived by Debtor to the
fullest extent permitted.

 

At any sale pursuant to this Section 4.2, whether under the power of sale, by
virtue of judicial proceedings or otherwise, it shall not be necessary for Bank
or a public officer under order of a court to have present physical or
constructive possession of Borrower Collateral to be sold. The recitals
contained in any conveyances and receipts made and given by Bank or the public
officer to any purchaser at any sale made pursuant to this Agreement shall, to
the extent permitted by applicable law, conclusively establish the truth and
accuracy of the matters stated (including, without limit, as to the amounts of
the principal of and interest on the Indebtedness, the accrual and nonpayment of
it and advertisement and conduct of the sale); and all prerequisites to the sale
shall be presumed to have been satisfied and performed. Upon any sale of any
Borrower Collateral, the receipt of the officer making the sale under judicial
proceedings or of Bank shall be sufficient discharge to the purchaser for the
purchase money, and the purchaser shall not be obligated to see to the
application of the money. Any sale of any Borrower Collateral under this
Agreement shall be a perpetual bar against Debtor with respect to that Borrower
Collateral. At any sale or other disposition of Borrower Collateral pursuant to
this Section 4.2, Bank disclaims all warranties which would otherwise be given
under the Uniform Commercial Code, including without limit a disclaimer of any
warranty relating to title, possession, quiet enjoyment or the like, and Bank
may communicate these disclaimers to a purchaser at such disposition. This
disclaimer of warranties will not render the sale commercially unreasonable.

 

7



--------------------------------------------------------------------------------

  4.3 Debtor shall at the request of Bank, notify the account debtors or
obligors of Bank’s security interest in the Borrower Collateral and direct
payment of it to Bank. Bank may, itself, upon the occurrence and during the
continuance of any Event of Default so notify and direct any account debtor or
obligor. At the request of Bank, whether or not an Event of Default shall have
occurred, Debtor shall immediately take such actions as Bank shall request to
establish exclusive control (as defined in the Uniform Commercial Code) by Bank
over any Borrower Collateral which is of such a nature that perfection of a
security interest may be accomplished by control.

 

  4.4 The proceeds of any sale or other disposition of Borrower Collateral
authorized by this Agreement shall be applied by Bank first upon all expenses
authorized by the Uniform Commercial Code and all reasonable attorney fees and
legal expenses incurred by Bank; the balance of the proceeds of the sale or
other disposition shall be applied in the payment of the Indebtedness, first to
interest, then to principal, then to . remaining Indebtedness and the surplus,
if any, shall be paid over to Debtor or to such other person(s) as may be
entitled to it under applicable law. Debtor shall remain liable for any
deficiency, which it shall pay to Bank immediately upon demand. Debtor agrees
that Bank shall be under no obligation to accept any noncash proceeds in
connection with any sale or disposition of borrower Collateral unless failure to
do so would be commercially unreasonable. If Bank agrees in its sole discretion
to accept noncash proceeds (unless the failure to do so would be commercially,
unreasonable), Bank may ascribe any commercially reasonable value to such
proceeds. Without limiting the foregoing, Bank may apply any discount factor in
determining the present value of proceeds to be received in the future or may
elect to apply proceeds to be received in the future only as and when such
proceeds are actually received in cash by Bank.

 

  4.5 Nothing in this Agreement is intended, nor shall it be construed, to
preclude Bank from pursuing any other remedy provided by law for the collection
of the Indebtedness or for the recovery of any other sum to which Bank may be
entitled for the breach of this Agreement by Debtor. Nothing in this Agreement
shall reduce or release in any way any rights or security interests of Bank
contained in any existing agreement between Borrower, or any Guarantor and Bank.

 

  4.6 No waiver of default or consent to any act by Debtor shall be effective
unless in writing and signed by an authorized officer of Bank. No waiver of any
default or forbearance on the part of Bank in enforcing any of its rights under
this Agreement shall operate as a waiver of any other default or of the same
default on a future occasion or of any rights.

 

  4.7 Debtor (a) irrevocably appoints Bank or any agent of Bank (which
appointment is coupled with an interest) the true and lawful attorney of Debtor
(with full power of substitution) in the name, place and stead of, and at the
expense of, Debtor and (b) authorizes Bank or any agent of Bank, in its Own
name, at Debtor’s expense, to do any of the following, as Bank, in its sole
discretion, deems appropriate:

 

  (i) to demand, receive, sue for, and give receipts or acquaintances for any
moneys due or to become due on any Borrower Collateral (including without limit
to draft against Borrower Collateral) and to endorse any item representing any
payment on or proceeds of the Borrower Collateral;

 

  (ii) to execute and file in the name of and on behalf of Debtor all financing
statements or other filings deemed necessary or desirable by Bank to evidence,
perfect, or continue the security interests granted in this Agreement; and

 

  (iii) to do and perform any act on behalf of Debtor permitted or required
under this Agreement.

 

8



--------------------------------------------------------------------------------

  4.8 Upon the occurrence and during the continuance of an Event of Default,
Debtor also agrees, upon request of Bank, to assemble the Borrower Collateral
and make it available to Bank at any place designated by Bank which is
reasonably convenient to Bank and Debtor.

 

  4.9 The following shall be the basis for any finder of fact’s determination of
the value of any Borrower Collateral which is the subject matter of a
disposition giving rise to a calculation of any surplus or deficiency under
Section 9.615 (f) of the Uniform Commercial Code (as in effect on or after
July 1, 2001) to the extent permitted by applicable law: (a) the Borrower
Collateral which is the subject matter of the disposition shall be valued in an
“as is” condition as of the date of the disposition, without any assumption or
expectation that such Borrower Collateral will be repaired or improved in any
manner,, (b) the valuation shall be based upon an assumption that the transferee
of such Borrower Collateral desires a resale of the Borrower Collateral for cash
promptly (but no later than 30 days) following the disposition; (c) all
reasonable closing costs customarily borne by the seller in commercial sales
transactions relating to property similar to such Borrower Collateral shall be
deducted including, without limitation, brokerage commissions, tax prorations,
attorneys’ fees, whether inside or outside counsel is used, and marketing costs;
(d) the value of the Borrower Collateral which is the subject matter of the
disposition shall be further discounted to account for any estimated holding
costs associated with maintaining such Borrower Collateral pending sale (to the
extent not accounted for in (c) above), and other maintenance, operational and
ownership expenses; and (e) any expert opinion testimony given or considered in
connection with a determination of the value of such Borrower Collateral must be
given by persons having at least 5 years experience in appraising property
similar to the Borrower Collateral and who have conducted and prepared a
complete written appraisal of such Borrower Collateral taking into consideration
the factors set forth above. The “value” of any such Borrower Collateral shall
be a factor in determining the amount of proceeds which would have been realized
in a disposition to a transferee other than a secured party, a person related to
a secured party or a secondary obligor under Section 9-615(f) of the Uniform
Commercial Code.

 

5. Miscellaneous.

 

  5.1 Until Bank is advised in writing by Debtor to the contrary, all notices,
requests and demands required under this Agreement or by law shall be given to,
or made upon, Debtor at the first address indicated in Section 5.15 below.

 

  5.2 Debtor will give Bank not less than 30 days prior written notice of all
contemplated changes in Debtors name, location, chief executive office,
principal place of business, and/or location of any Borrower Collateral, but the
giving of this notice shall not cure any Event of Default caused by this change.

 

  5.3 Bank assumes no duty of performance or other responsibility under any
contracts contained within the Borrower Collateral.

 

  5.4 Bank has the right to sell, assign, transfer, negotiate or grant
participations or any interest in, any or all of the Indebtedness and any
related obligations, including without limit this Agreement In connection with
the above, but without limiting its ability to make other disclosures to the
full extent allowable, Bank may disclose all documents and information which
Bank now or later has relating to Debtor, the Indebtedness or this Agreement,
however obtained. Debtor further agrees that Bank may provide information
relating to this Agreement or relating to Debtor to the Bank’s parent,
affiliates, subsidiaries, and service providers.

 

  5.5 In addition to Bank’s other rights, any indebtedness owing from Bank to
Debtor can be set off and applied by Bank on any Indebtedness at any time(s)
either before or after maturity or demand without notice to anyone. Any such
action shall not constitute an acceptance of collateral in discharge of the
Indebtedness.

 

9



--------------------------------------------------------------------------------

  5.6 Debtor, to the extent not expressly prohibited by applicable law, waives
any right to require the Bank to: (a) proceed against any person or property;
(b) give notice of the terms, time and place of any public or private sale of
personal property security held from Borrower or any other person, or otherwise
comply with the provisions of Sections 9-611 or 9-621 of the Uniform Commercial
Code; or (c) pursue any other remedy in the Bank’s power. Debtor waives notice
of acceptance of this Agreement and presentment, demand, protest, notice of
protest, dishonor, notice of dishonor, notice of default, notice of intent to
accelerate or demand payment of any Indebtedness, any and all other notices to
which the undersigned might otherwise be entitled, and diligence in collecting
any Indebtedness, and agree(s) that the Bank may, once or any number of times,
modify the terms of any Indebtedness, compromise, extend, increase, accelerate,
renew or forbear to enforce payment of any or all Indebtedness, or permit
Borrower to incur additional Indebtedness, all without notice to Debtor and
without affecting in any manner the unconditional obligation of Debtor under
this Agreement. Debtor unconditionally and irrevocably waives each and every
defense and setoff of any nature which, under principles of guaranty or
otherwise, would operate to impair or diminish in any way the obligation of
Debtor under this Agreement, and acknowledges that such waiver is by this
reference incorporated into each security agreement, collateral assignment,
pledge and/or other document from Debtor now or later securing the Indebtedness,
and acknowledges that as of the date of this Agreement no such defense or setoff
exists.

 

  5.7 Intentionally Omitted

 

  5.8 In the event that applicable law shall obligate Bank to give prior notice
to Debtor of any action to be taken under this Agreement, Debtor agrees that a
written notice given to Debtor at least ten days before the date of the act
shall be reasonable notice of the act and, specifically, reasonable notification
of the time and place of any public sale or of the time after which any private
sale, lease, or other disposition is to be made, unless a shorter notice period
is reasonable under the circumstances. A notice shall be deemed to be given
under this Agreement when delivered to Debtor or two days after being placed in
an envelope addressed to Debtor and deposited, with postage prepaid, in a post
office or official depository under the exclusive care and custody of the United
States Postal Service or delivered to an overnight courier. The mailing shall be
by overnight courier, certified, or first class mail.

 

  5.9 Notwithstanding any prior revocation, termination, surrender, or discharge
of this Agreement in whole or in part, the effectiveness of this Agreement shall
automatically continue or be reinstated in the event that any payment received
or credit given by Bank in respect of the Indebtedness is returned, disgorged,
or rescinded under any applicable law, including, without limitation, bankruptcy
or insolvency laws, in which case this Agreement, shall be enforceable against
Debtor as if the returned, disgorged, or rescinded payment or credit had not
been received or given by Bank, and whether or not Bank relied upon this payment
or credit or changed its position as a consequence of it. In the event of
‘continuation or reinstatement of this Agreement, Debtor agrees upon demand by
Bank to execute and deliver to Bank those documents which Bank determines are
appropriate to further evidence (in the public records or otherwise) this
continuation or reinstatement, although the failure of Debtor to do so shall not
affect in any way the reinstatement or continuation.

 

  5.10 This Agreement and all the rights and remedies of Bank under this
Agreement shall inure to the benefit of Bank’s successors and assigns and to any
other holder who derives from Bank title to or an interest in the Indebtedness
or any portion of it, and shall bind Debtor and the heirs, legal
representatives, successors, and assigns of Debtor. Nothing in this Section 5.10
is deemed a consent by Bank to any assignment by Debtor.

 

  5.11

If there is more than one Debtor, all undertakings, warranties and covenants
made by Debtor and all rights, powers and authorities given to or conferred upon
Bank are made or given jointly and severally.

 

10



--------------------------------------------------------------------------------

  5.12 Except as otherwise provided in this Agreement, all terms in this
Agreement have the meanings assigned to them in Article 9 (or, absent definition
in Article 9, in any other Article) of the Uniform Commercial Code, as those
meanings may be amended, revised or replaced from time to time. “Uniform
Commercial Code” means Act No. 174 of the Michigan Public Acts of 1962, as
amended, revised or replaced from time to time, including without limit as
amended by Act No. 348 of the Michigan Public Acts of 2000. Notwithstanding the
foregoing, the parties intend that the terms used herein which are defined in
the Uniform Commercial Code have, at all times, the broadest and most inclusive
meanings possible. Accordingly, if the Uniform Commercial Code shall in the
future be amended or held by a court to define any term used herein more broadly
or inclusively than the Uniform Commercial Code in effect on the date of this
Agreement, then such term, as used herein, shall be given such broadened
meaning. If the Uniform Commercial Code shall in the future be amended or held
by a court to define any term used herein more narrowly, or less inclusively,
than the Uniform Commercial Code in effect on the date of this Agreement, such
amendment or holding shall be disregarded in defining terms used in this
Agreement.

 

  5.13 No single or partial exercise, or delay in the exercise, of any right or
power under this Agreement, shall preclude other or further exercise of the
rights and powers under this Agreement. The unenforceability of any provision of
this Agreement shall not affect the enforceability of the remainder of this
Agreement. This Agreement constitutes the entire agreement of Debtor and Bank
with respect to the subject matter of this Agreement. No amendment or
modification of this Agreement shall be effective unless the same shall be in
writing and signed by Debtor and an authorized officer of Bank. This Agreement
shall be governed by and construed in accordance with the internal laws of the
State of Michigan, without regard to conflict of laws principles.

 

  5.14 To the extent that any of the Indebtedness is payable upon demand,
nothing contained in this Agreement shall modify the terms and conditions of
that Indebtedness nor shall anything contained in this Agreement prevent Bank
from making demand, without notice and with or without reason, for immediate
payment of any or all of that Indebtedness at any time(s), whether or not an
Event of Default has occurred.

 

  5.15 Debtor represents and warrants that Debtor’s exact name is the name set
forth in this Agreement. Debtor further represents and warrants the following
and agrees that Debtor is, and at all times shall be, located in the following
place [mark applicable provision]:

 

  ¨ Debtor is an individual, and Debtor is located (as determined pursuant to
the Uniform Commercial Code) at Debtor’s principal residence which is (street
address, state and county or parish):                                         .

 

  ¨ Debtor is a registered organization which is organized under the laws of one
of the states comprising the United States (e.g. corporation, limited
partnership, registered limited liability partnership or limited liability
company), and Debtor is located (as determined pursuant to the Uniform
Commercial Code) in the state under the laws of which it was organized, which is
(street address, state and county or parish): Michigan.

 

  ¨ Debtor is a domestic organization which is not a registered organization
under the laws of the United States or any state thereof (e.g. general
partnership, joint venture, trust, estate or association), and Debtor is located
(as determined pursuant to the Uniform Commercial Code) at its sole place of
business or, if it has more than one place of business, at its chief executive
office, which is (street address, state and county or
parish):                                         .

 

  ¨

Debtor is a registered organization organized under the laws of the United
States, and Debtor is located in the state that United States law designates as
its location or, if United States law authorizes the Debtor to designate the
state for its location, the state designated by Debtor, or if neither of the
foregoing are applicable, at the District of Columbia. Debtor is located (as
determined pursuant to the Uniform Commercial Code) at (street address, state
and county or parish):                                         .

 

11



--------------------------------------------------------------------------------

  ¨ Debtor is a foreign individual or foreign organization or a branch or agency
of a bank that is not organized under the laws of the United States or a state
thereof. Debtor is located (as determined pursuant to the Uniform Commercial
Code) at:                                         .

 

If Borrower Collateral is located at other than the address specified above,
such Borrower Collateral is located and shall be maintained at

 

See Attached Schedule of Collateral Locations    

STREET ADDRESS

 

--------------------------------------------------------------------------------

CITY

  STATE   ZIP CODE   COUNTY

Borrower Collateral shall be maintained only at the locations identified in this
Section 5.15.

 

  5.16 A carbon, photographic or other reproduction of this Agreement shall be
sufficient as a financing statement under the Uniform Commercial Code and may be
filed by Bank in any filing office.

 

  5.17 This Agreement shall be terminated only by the filing of a termination
statement in accordance with the applicable provisions of the Uniform Commercial
Code, but the obligations contained in Section 2.13 of this Agreement shall
survive termination.

 

DEBTOR AND BANK ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL
ONE, BUT THAT IT MAY BE WAIVED. EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY,
AND FOR THEIR MUTUAL BENEFIT WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED
TO, THIS AGREEMENT OR THE INDEBTEDNESS.

 

7. Special Provisions Applicable to this Agreement. The Indebtedness shall be on
a remittance basis and the provisions of Sections 3.2 and 3.3 shall apply.

 

Debtor: AMERICAN INCORPORATED, a Michigan corporation By:  

/s/ Barry Steele

--------------------------------------------------------------------------------

    SIGNATURE OF Its:   Chief Financial Officer     TITLE (if applicable) By:  

/s/ D. R. Coker

--------------------------------------------------------------------------------

    SIGNATURE OF Its:   President and Chief Executive Officer     TITLE (if
applicable)

 

12